Citation Nr: 1721413	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart murmur condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for a heart murmur condition and sinusitis.

The Veteran filed a timely notice of disagreement (NOD) in June 2014 regarding the heart murmur condition.  The RO readjudicated the claim by way of a statement of the case (SOC) in April 2016; and by way of a supplemental statement of the case (SSOC) in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her heart murmur condition is related to her active duty service in the Army.  In the May 2016 VA Form 9, the Veteran indicated she did not want a Board hearing.  In August 2016, within 90 days of notification of the July 2016 certification of the appeal, VA received a statement in support of claim from the Veteran stating "I request a live video conference at my local regional office."  The informal hearing presentation from the Veteran's representative reaffirms the Veteran's desire for a Board videoconference hearing.

To date, the Veteran has not had the opportunity to be heard before the Board, and there is no indication in the record that she has withdrawn her request for a hearing.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Moreover, 38 C.F.R. § 20.1304(a) (2016) provides that an appellant has 90 days from notification to request a hearing, and the appellant's request was made within this time period.  As the RO schedules Board videoconference hearings, a remand of this matter to the RO for scheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws her hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




